— Order, Family Court, New York County (Sheldon Rand, J.), entered November 7, 1991 which, following a hearing and fact-finding that appellant committed acts constituting the felony of criminal possession of a controlled substance in the fifth degree (Penal Law § 220.06), adjudicated appellant a juvenile delinquent and placed him on probation for a period of 18 months, is unanimously affirmed, without costs.
By petition filed June 13, 1991, appellant, then 14 years of age, was charged with various counts of possession of a controlled substance. Following a hearing, the Family Court denied his motion to suppress the bag containing narcotics, which was seized by police officers after he placed it on a shrub in a litter-strewn area, and began to briskly walk away.
Upon examination of this record, we conclude that appellant’s intent to abandon the bag is supported by the facts, and his motion to suppress was, accordingly, properly denied (see, People v Howard, 50 NY2d 583, 592-593; People v Marrero, 173 AD2d 244; People v McCants, 175 AD2d 847). Concur — Carro, J. P., Rosenberger, Ellerin, Kupferman and Kassal, JJ.